Citation Nr: 1633919	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a ureteral stricture with hydronephrosis and renal colic, due to congenital sacral neurogenic deficit.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1982 to June 1986, and in the United States Army from August 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for kidney stones with renal colic, and assigned a 10 percent rating, effective as of June 14, 2004.  In a November 2008 rating decision, the RO increased the rating for the Veteran's ureteral stricture with hydronephrosis and renal colic to 30 percent from June 14, 2007, and continued the 10 percent rating as of June 14, 2007.  In an April 2013 rating decision, the RO in St. Petersburg, Florida, increased the rating for the Veteran's ureteral stricture with hydronephrosis and renal colic to 30 percent as of August 10, 2012.  In an April 2014 rating decision, the RO effectuated a January 2014 Board decision that increased the rating for that disability to 30 percent throughout the appeal (other than during the period of a temporary 100 percent rating per 38 C.F.R. § 4.30).

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

In January 2014 and February 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  From June 14, 2004 to July 14, 2015, the Veteran's ureteral stricture with hydronephrosis and renal colic was characterized by severe hydronephrosis, but not by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with diastolic pressure predominantly 120 or more; or blood urea nitrogen (BUN) levels of 40 milligram (mg) percent or greater; or creatinine levels of 4 mg percent or greater; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or required regular dialysis; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

2.  As of July 15, 2015, the Veteran's ureteral stricture with hydronephrosis and renal colic is characterized by lethargy and weakness due to renal dysfunction, but not by required regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN levels more than 80 mg percent; or, creatinine levels more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.


CONCLUSIONS OF LAW

1.  From June 14, 2004 to July 14, 2015, the criteria for a disability rating in excess of 30 percent for ureteral stricture with hydronephrosis and renal colic have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7511 (2015).

2.  As of July 15, 2015, the criteria for a disability rating of 80 percent, but no higher, for ureteral stricture with hydronephrosis and renal colic have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7511 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that the Veteran is in receipt of a temporary 100 percent rating for his ureteral stricture with hydronephrosis and renal colic from August 11, 2009 through October 31, 2009.  38 C.F.R. § 4.30.  Nothing in this decision shall disturb that temporary 100 percent rating.

The Board further observes that the Veteran is in receipt of a total disability rating for his service-connected disabilities (TDIU) as of April 21, 2014.

The Veteran contends in his October 2009 Travel Board hearing that he has to wear a diaper for urine leakage, and urinates up to five times per night.  See transcript, pp. 11-12.

In May 2012, the Veteran wrote that:

I submitted evidence to support a definite decrease in kidney function to the VA in my Emory Hospital Post Surgical Report dated May 6, 2009, which states I had kidney function of 48% in 2006, but that as of 2009, my kidney function [decreased] to 35%....I'm sure you will agree that it is obvious I have had a definite decrease of kidney function, at least since 2006, which should be awarded a 60 percent rating based on the VA's own definition.

In March 2013, the Veteran added that "My Urethral stricture with Hydronephrosis has deteriorated over the past 3 to 5 years."

In March 2016, the Veteran wrote that:

I have enclosed a letter from the lead VA surgeon on my case....In it, you will see that he notes I had "grade 5 left vesicoureteral reflux and severe left hydronephrosis that led to...complete loss of renal function."  I have also enclosed a printout from the medical site Urologyhealth.org which explains that Grade V is the most severe level of kidney reflux.  Not only were the surgeons forced to remove my left kidney, they also removed my left ureter, my appendix, reconstructed my bladder, and created a catheter through my stomach using a segment of my bowel.  Due to the damage from the years of reflux and severe hyperhidrosis, my bladder became greatly enlarged and flaccid, making it impossible for me to urinate normally....The stoma created form the bowel segment produces mucus and leaks regularly, which requires me to change clothing several times per day....It seems to me the examiner failed to review the total of medical evidence supporting my claim....In fact, it appears the only evidence the examiner took into account were my Creatinine levels.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's ureteral stricture with hydronephrosis and renal colic under 38 C.F.R. § 4.115b, Diagnostic Code 7511, at 30 percent disabling throughout the appeal.

Diagnostic Code 7511, for stricture of the ureter, lists a maximum rating of 30 percent for recurrent stone formation, but also directs that the disability be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7509, for hydronephrosis.

Diagnostic Code 7509, for hydronephrosis, lists a maximum rating of 30 percent unless the condition is severe.  Where, as here, the Veteran's hydronephrosis is severe, the code directs that the disability be rated as renal dysfunction.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating applies for renal dysfunction where there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  (Hypertension is at least 10 percent disabling under Diagnostic Code 7101 where there is diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a Veteran with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.)

A 60 percent rating applies for renal dysfunction where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  (Hypertension is at least 40 percent disabling under Diagnostic Code 7101 where there is diastolic pressure predominantly 120 or more.)

An 80 percent rating applies for renal dysfunction where there is persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 milligram (mg) percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating applies for renal dysfunction where there is required regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 30 percent for a ureteral stricture with hydronephrosis and renal colic under Diagnostic Code 7511 is not warranted prior to July 15, 2015.  The Board further finds that an 80 percent rating, but no higher, is warranted as of July 15, 2015.

Prior to July 15, 2015, T. Powell, a private Certified Adult Nurse Practitioner (CANP) at the Emory Clinic, wrote in July 2009 that the "most recent Mag 3 scan dated 5/4/2009 showed significant worsening left renal function with left-sided hydronephrosis and hydroureter from obstruction at the level of the most distal ureter."

However, in August 2012, a VA physician examiner addressed the question of whether "this Veteran's symptoms approximate the following: proteinuria, edema, decreased renal function, hypertension, weakness, weight loss, anorexia, [or] other organs involved (i.e., [cardiovascular] system)?"  The VA examiner expressly reviewed the May 2009 test results from Emory cited by Ms. Powell, as well as findings from the Veteran's urologist, and a comprehensive metabolic panel (CMP) test performed in September 2010.  Based on those empirical results, the August 2012 VA examiner opined that "The Veteran had no evidence of abnormal renal function in lab testing."

The Board finds that the August 2012 VA physician examiner's opinion warrants greater probative weight than Ms. Powell's July 2009 opinion and the Veteran's lay statements because the VA physician examiner reviewed more pertinent objective test results than did Ms. Powell or the Veteran, namely the September 2010 CMP test of kidney function.  The VA examiner specifically cited this data in his conclusion that the Veteran did not have abnormal renal function.  As the VA examiner had greater objective data upon which to base his conclusion, the Board finds that it is more probative than the opinions of Ms. Powell and the Veteran to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

Based on the foregoing, the Veteran did not meet the criteria for a "definite decrease in kidney function" described in the 60 percent rating criteria for renal dysfunction in 38 C.F.R. § 4.115a.  Additionally, the September 2010 VA examiner found that the Veteran did not have albuminuria.  Further, the August 2012 VA examiner found that the Veteran had no albuminuria; a BUN level of 15; a creatinine level of 1.23; no poor health due to renal dysfunction, lethargy, weakness, anorexia, weight loss, or limitation of exertion; no regular dialysis; no limitation to sedentary activity; and no edema, decreased renal function, hypertension, weakness, weight loss, anorexia, or other organ involvement.  Consequently, the criteria for a rating in excess of 30 percent for renal dysfunction prior to July 15, 2015 are not met.  Id.

As of July 15, 2015, the Board finds that an 80 percent rating, but no higher, is warranted for the Veteran's ureteral stricture with hydronephrosis and renal colic.  Specifically-and contrary to the assertion that the July 2015 VA examiner only tested for creatinine levels-the examiner found that the Veteran has lethargy and weakness due to renal dysfunction.  The Board finds that under the cannons of construction, the use of the word "or" in the rating criteria for renal dysfunction shows that either lethargy or weakness due to renal dysfunction is sufficient to meet the 80 percent rating criteria.  See 38 C.F.R. § 4.115a; see also Drosky v. Brown, 10 Vet. App. 251 (1997).

The Board further finds that a 100 percent rating for renal dysfunction is not warranted because the July 2015 VA examiner determined that the Veteran does not require regular dialysis; has normal levels of albumin in his urine; has a BUN level of no greater than 18; has a creatinine level of 1.3; and has no hypertension or cardiovascular disease due to or caused by a kidney condition.  The Board further finds that no change in these findings were made by any VA or private clinician following his September 2015 left nephrectomy.  38 C.F.R. § 4.115a.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As noted above, the Veteran is in receipt of a TDIU as of April 21, 2014.  Further, the August 2012 VA examiner noted that the Veteran was employed as a helicopter mechanic.  The Veteran has not reported, and the evidence does not show, that he was unemployed due to service-connected disabilities prior to April 21, 2014.  Further, the evidence does not show that the Veteran is unemployed as of April 21, 2014 solely as a result of his service-connected ureteral stricture with hydronephrosis and renal colic.  Consequently, a TDIU prior to April 21, 2014 is not warranted.


ORDER

From June 14, 2004 to July 14, 2015, a rating in excess of 30 percent for ureteral stricture with hydronephrosis and renal colic is denied.

As of July 15, 2015, an 80 percent disability rating for ureteral stricture with hydronephrosis and renal colic is granted, subject to the applicable criteria governing the payment of monetary benefits.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


